Case 2:18-cv-03739-PSG-E Document 145 Filed 07/26/19 Page 1 of 9 Page ID #:2559



     SEKI, NISHIMURA & WATASE, LLP
 1   GILBERT M. NISHIMURA (SBN 57905)
     ANDREW C. PONGRACZ (SBN 258554)
 2   apongracz@snw-law.com
     PARISA SALEKI (SBN 32271)
 3   psaleki@snw-law.com
     600 Wilshire Boulevard, Suite 1250
 4   Los Angeles, California 90017
     Tel.: (213) 481-2869 | Fax: (213) 481-2871
 5
     Attorneys for Defendant Rosalina Harris
 6
 7
                      UNITED STATES DISTRICT COURT
 8
                    CENTRAL DISTRICT OF CALIFORNIA
 9
10   CRYSTAL HOLMES,                                 Case No.: 2:18-CV-03739-PSG

11                  Plaintiff,                       (Hon. Philip S. Gutierrez)
12         vs.                                       DEFENDANT DEAN HARRIS’ AND
13                                                   ARLANI HARRIS’ NOTICE OF
     ROSALINA HARRIS, et al.,
                                                     MOTION AND MOTION FOR
14
                  Defendants.                        ATTORNEY FEES UNDER 42
15                                                   U.S.C. § 1988; DECLARATIONS OF
                                                     ANDREW C. PONGRACZ AND
16
                                                     PARISA SALEKI
17
                                                     Date: September 9, 2019
18                                                   Time: 1:30 p.m.
                                                     Ctrm: 6A
19
20         TO THE HONORABLE PHILIP S. GUTIERREZ, UNITED STATES

21   DISTRICT COURT JUDGE, PLAINTIFF CRYSTAL HOLMES, AND HER

22   ATTORNEYS OF RECORD:

23         PLEASE TAKE NOTICE, that on September 9, 2019 at 1:30 p.m. in

24   Courtroom 6A of the above-captioned court, Defendants Dean and Arlani Harris,

25   by and through their counsel of record, will and hereby do move for an order for

26   payment of their attorney fees in the amount of $243,946.20 under 42 U.S.C. §

27   1988. This motion is made pursuant to this Notice, the Memorandum of Points and

28   Authorities submitted herewith, the Declarations of Andrew C. Pongracz and

                                               -1-
                 DEFENDANTS’ MOTION FOR ATTORNEY FEES
Case 2:18-cv-03739-PSG-E Document 145 Filed 07/26/19 Page 2 of 9 Page ID #:2560




 1   Parisa Saleki, all pleadings and documents on file; the minutes of the court clerk;
 2   the reporter’s notes or transcript; and upon such oral argument that is presented to
 3   this Court at the time of the hearing and upon the ruling of this Motion.
 4
 5                                       Respectfully submitted,
 6   Dated: July 26, 2019                SEKI, NISHIMURA & WATASE, LLP
 7
 8                                       By:_/s/ Andrew C. Pongracz__________
                                           ANDREW C. PONGRACZ
 9                                         PARISA SALEKI
10                                         Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
                 DEFENDANTS’ MOTION FOR ATTORNEY FEES
Case 2:18-cv-03739-PSG-E Document 145 Filed 07/26/19 Page 3 of 9 Page ID #:2561



 1                              TABLE OF CONTENTS
                                                                             PAGE
 2
 3   I.     INTRODUCTION……………………………………………….....                                  4
 4   II.    PROCEDURAL HISTORY……..…………………....……..……..                            4
 5   III.   STATEMENT OF RELEVANT FACTS……..…………………....                           5
 6          A. Counsel’s Backgrounds…………………………………………                             5
 7          B. Counsel for Defendants Worked Diligently in Securing the
 8             Dismissals of Dean Harris and Arlani Harris……………………               6
 9   IV.    LEGAL STANDARD……..…………………....……..……………                               6
10   V.     ARGUMENT…………………………………....…..……………...                                 7
11          A. Parties Stipulated to Use the “Real Rate Report” to Determine a
12                                                                               7
               Lodestar Rate, as is the Court’s Practice………………………..
13          B. The Requested Amount of Attorney Fees for Dean Harris and
14             Arlani Harris is Reasonable……………………………………..                       8
15          C. An Award Is Justified For Defendants Dean and Arlani Harris
16             Because Plaintiff’s 1983 Claim …………………………………                      8
17                                                                               9
     VI.    CONCLUSION…………………………………………...................
18
19
20
21
22
23
24
25
26
27
28
                                               -3-
                    DEFENDANTS’ MOTION FOR ATTORNEY FEES
Case 2:18-cv-03739-PSG-E Document 145 Filed 07/26/19 Page 4 of 9 Page ID #:2562



 1                                    Memorandum of Law
 2      I.       INTRODUCTION
 3            This case arose out of the arrest of Plaintiff Crystal Holmes (“Plaintiff”) by
 4   the Los Angeles County Sheriff’s Department on February 25, 2017. ECF Doc. 1.
 5   Plaintiff filed the Complaint in this matter on May 3, 2018, alleging that her arrest
 6   was unlawfully procured by her neighbors: Rosalina Harris (“Mrs. Harris”), Dean
 7   Harris (“Mr. Harris”), and Arlani Harris. Id. Plaintiff’s Complaint alleged
 8   malicious prosecution by each Defendant. Id. Additionally, Plaintiff made two
 9   separate claims for Violation of Civil Rights under 42 U.S.C. § 1983 based on her
10   arrest. One claim was against Mrs. Harris, while the other was against Mr. Harris
11   and Arlani Harris. Id.
12            The motion herein argues that Dean Harris and Arlani Harris are entitled to
13   Attorney Fees pursuant to 42 U.S.C. § 1988, because they filed a successful
14   Motion for Summary Judgment which resulted in their dismissal from the case. See
15   ECF 82. Defendants Dean and Arlani Harris seek an award of attorney’s fees in the
16   amount of $243,946.20. The parties have stipulated that they will request that the
17   2018 Real Rate Report be used as a guide by this Court for the rates of partners and
18   associates. See Doc 143-4.
19      II.      PROCEDURAL HISTORY
20            Plaintiff Crystal Holmes (“Plaintiff”) filed the Complaint in this matter on
21   May 3, 2018. Plaintiff filed three claims. The first claim was for malicious
22   prosecution against each Defendant. The second and third claims were allegations
23   of the deprivation of Plaintiff’s civil rights in violation of 42 U.S.C. § 1983. The
24   second claim was brought against Mrs. Harris only; the third claim was brought
25   against Mr. Harris and Arlani Harris. ECF Doc. 1.
26            Defendants filed a Motion for Summary Judgement on March 29, 2019. See
27   ECF 58 – 60-2. Plaintiff opposed Defendants’ motion on April 29, 2019. See ECF
28   64 – 67. Defendant replied to Plaintiff’s opposition on May 7, 2019. See ECF 69 –
                                                    -4-
                       DEFENDANTS’ MOTION FOR ATTORNEY FEES
Case 2:18-cv-03739-PSG-E Document 145 Filed 07/26/19 Page 5 of 9 Page ID #:2563



 1   70. On May 15, 2019, the Court issued an Order granting in part and denying in
 2   part Defendant’s Motion for Summary Judgement. (ECF 82, Filed 5/15/19, p. 13:
 3   “The Court GRANTS summary judgment in Defendants’ favor as to Plaintiff’s
 4   malicious prosecution claim and the § 1983 claim against Defendants Dean and
 5   Arlani Harris. The Court DENIES summary judgment as to Plaintiff’s § 1983
 6   claim against Defendant Rosalina Harris.”).
 7      III.   STATEMENT OF RELEVANT FACTS
 8         Based on the recent trial and the extensive briefing on various issues, we do
 9   not repeat the background the facts of this case in this motion. This Court granted
10   Defendant’s Motion for Summary Judgment. ECF 82. In summary, the Court held
11   that Dean Harris and Arlani Harris did not act under color of law in relation to
12   Plaintiff’s arrest, nor did they maliciously prosecute Plaintiff. As a result of that
13   ruling, Dean Harris and Arlani Harris were dismissed from the case.
14             A. Defense Counsel Backgrounds.
15         Andrew C. Pongracz is a partner at Seki, Nishimura & Watase. Declaration
16   of Andrew C. Pongracz (“Pongracz Decl.”), ¶ 1. Mr. Pongracz earned his juris
17   doctor degree at Southwestern Law School, where he was a board member of the
18   Trial Advocacy Honors Program. Pongracz Decl. ¶ 2. Mr. Pongracz has extensive
19   experience in cases related to the Los Angeles Sheriff’s Department and civil
20   rights cases, his primary practice area since 2009. Pongracz Decl. ¶ 3. Mr.
21   Pongracz has litigated cases on various constitutional rights issues, including
22   claims of violated First Amendment, Fourth Amendment, Fifth Amendment, and
23   Eighth Amendment rights. In 2018, Mr. Pongracz received the honor of joining the
24   American Board of Trial Advocates (“ABOTA”) as a result of his jury trial
25   experience, reputation within the bar, and other criteria. Pongracz Decl. ¶ 5.
26         Parisa Saleki is an associate at Seki, Nishimura & Watase. Declaration of
27   Parisa Saleki (“Saleki Decl.”), ¶ 1. She graduated from Southwestern Law School
28   in 2018, where she served as a board member of the Trial Advocacy Honors
                                                   -5-
                     DEFENDANTS’ MOTION FOR ATTORNEY FEES
Case 2:18-cv-03739-PSG-E Document 145 Filed 07/26/19 Page 6 of 9 Page ID #:2564



 1   Program and a Writing Fellow. Saleki Decl. ¶ 2. After graduation, Ms. Saleki was
 2   honored as an ABOTA Fellow. Saleki Decl. ¶ 3. As an ABOTA Fellow, Ms. Saleki
 3   clerked for Collins Collin Muir + Stewart, Bryman & Apelian LLP, and the
 4   Honorable Judge William D. Stewart. Saleki Decl. ¶ 4. Ms. Saleki was admitted to
 5   practice law in December of 2018. Saleki Decl. ¶ 5. She thereafter joined Seki,
 6   Nishimura & Watase as an associate in December of 2018.
 7             B. Counsel for Defendants Worked Diligently in Securing the
 8                Dismissals of Dean Harris and Arlani Harris.
 9         Seki, Nishimura & Watase was retained as counsel on behalf of Defendants
10   Dean Harris and Arlani Harris on June 14, 2018. Lead counsel, Andrew C.
11   Pongracz, a partner at the firm, personally handled and supervised the entirety of
12   the case. In total, Mr. Pongracz worked 276.8 hours on this case for Dean and
13   Arlani Harris. Pongracz Decl. ¶ 8.
14         Parisa Saleki, an associate at Seki, Nishimura & Watase, worked closely
15   with Mr. Pongracz in the motion work in this case. Both Mr. Pongracz and Ms.
16   Saleki worked extensively, and reasonably, on the Motion for Summary Judgment
17   that resulted in Dean and Arlani Harris’ dismissals. In total, Ms. Saleki worked
18   153.9 hours on this case. Id.
19         An itemized list of work performed is attached to the Declaration of Andrew
20   C. Pongracz as Exhibit “1”. The work performed was both reasonable and
21   necessary for adequate representation of Dean and Arlani Harris. The total number
22   of hours expended was 432.6.
23      IV.    LEGAL STANDARD
24         The Civil Rights Attorney's Fees Awards Act of 1976, codified at 42 U.S.C.
25   Section 1988 (“Section 1988”), provides:
26               In any action or proceeding to enforce a provision of
                 section[] ... 1983 ... the court, in its discretion, may allow
27               the prevailing party, other than the United States, a
28               reasonable attorney's fee as part of the costs[.]
                                                  -6-
                     DEFENDANTS’ MOTION FOR ATTORNEY FEES
Case 2:18-cv-03739-PSG-E Document 145 Filed 07/26/19 Page 7 of 9 Page ID #:2565



 1   42 U.S.C. § 1988(b).
 2           Despite the discretionary nature of Section 1988(b), “fee awards should be
 3   the rule rather than the exception.” Herrington v. County of Sonoma, 883 F.2d
 4   73e9, 743 (9th Cir. 1989) (internal citations and quotations omitted).
 5           The reasonableness of attorney fees are calculated by the market rate of
 6   similarly experienced attorneys. See id. The reasonableness of attorneys' fees
 7   necessitates a judgment call by the Court. Int'l Union of Operating Engineers,
 8   Local 4 v. Stanley Excavation, 243 F.R.D. 25, 27 n.5 (D. Me. 2007) (citing 10A
 9   C.A. Wright, A.R. Miller & M.K. Kane, Federal Practice & Procedure§ 2683
10   (1998 ed.)). Green Energy Assocs., LLC v. CH4 Power Inc., No.
11   118CV01291LJOEPG, 2018 WL 6592774, at *1 (E.D. Cal. Dec. 14, 2018).
12      V.      ARGUMENT
13              A. Parties Stipulated to Use the “Real Rate Report” to Determine a
14                 Lodestar Rate, as is the Court’s Practice
15           The parties, pursuant to Local Rule 7.3, met and conferred regarding the
16   rates they believe are appropriate in this case. The parties agree and stipulate that
17   an appropriate hourly rate would be based on the median rates for Los Angeles
18   litigation partners and associates as set forth in the 2018 Real Rate Report: $650
19   for partners, and $510 for associates.
20           The parties jointly request the Court to accept these rates, as this Court and
21   other judges in the Central District have done in the past. See Zielke v. Rosenstiel,
22   No. 19-cv-0702-PSG (EMX), 2019 WL 1718681, at *2 (C.D.Cal. Mar. 25, 2019).
23   Therefore, Defendant requests that attorney fees incurred with relation to Dean and
24   Arlani Harris be awarded at a rate of $650 per hour for Mr. Pongracz, and $408 per
25   hour for Ms. Saleki. Ms. Saleki’s requested rate is 20% below the median based on
26   her admission to the bar in 2018. Despite the parties’ stipulation, defense counsel
27   believe this is a reasonable accommodation in light of Ms. Saleki’s relative
28   experience.
                                                    -7-
                      DEFENDANTS’ MOTION FOR ATTORNEY FEES
Case 2:18-cv-03739-PSG-E Document 145 Filed 07/26/19 Page 8 of 9 Page ID #:2566



 1             B. The Requested Amount of Attorney Fees for Dean Harris and
 2                Arlani Harris is Reasonable.
 3         Mr. Pongracz acted as the supervisor and lead counsel in this case. In the
 4   early stages of the case, Mr. Pongracz handled all pleadings and discovery matters.
 5         Ms. Saleki worked closely with Mr. Pongracz to execute his strategy and
 6   trial plans. As such, while Ms. Saleki drafted initial motions, Mr. Pongracz revised
 7   and finalized those motions. The greatest joint project for the attorneys as to Dean
 8   and Arlani Harris was the Motion for Summary Judgment filed on behalf of
 9   Plaintiffs, the reply filed thereafter, and the related meet and confer process.
10         Defendants necessarily incurred fees and costs associated with counsel
11   attending several depositions, conducting research and analysis, and attending
12   hearings. Such fees are expected in litigation, and they are reasonable as they are
13   entirely necessary parts of the litigation process.
14         Defendants hereby request the following fees for the reasonable hours
15   worked in this case:
16         TOTAL HOURS FOR DEAN AND ARLANI: 432.6
17         TOTAL FEES: $243,946.20
18                Mr. Andrew C. Pongracz 276.8 Hours x $650 = $179,920
19                Ms. Paris Saleki 153.9 Hours x $408 = $62,791.20
20                Mr. Gilbert Nishimura 1.9 Hours x $650 =$1,235.00
21             C. An Award Is Justified For Defendants Dean and Arlani Harris
22                Because Plaintiff’s 1983 Claim
23      A prevailing party in a civil rights action brought under section 1983 may seek
24   an award of reasonable attorney’s fees pursuant to 42 U.S.C. § 1988(b). See Sole v.
25   Wyner, 551 U.S. 74, 77 (2007); La Asociacion de Trabajadores de Lake Forest v.
26   City of Lake Forest, 624 F.3d 1083, 1089 (9th Cir. 2010). That said, the fee
27   provision is not purely bilateral. While prevailing plaintiffs are presumptively
28   entitled to an award, “Attorneys’ fees in civil rights cases should only be awarded
                                                   -8-
                     DEFENDANTS’ MOTION FOR ATTORNEY FEES
Case 2:18-cv-03739-PSG-E Document 145 Filed 07/26/19 Page 9 of 9 Page ID #:2567



 1   to a defendant in exceptional circumstances.” Barry v. Fowler, 902 F.2d 770, 773
 2   (9th Cir. 1990); see also Manufactured Home Cmtys. Inc. v. City of San Jose, 420
 3   F.3d 1022, 1036 (9th Cir. 2005); Mitchell v. L.A. Cmty. Coll. Dist., 861 F.2d 198,
 4   202 (9th Cir. 1989). “The mere fact that a defendant prevails does not
 5   automatically support an award of fees.
 6      A prevailing civil rights defendant should be awarded attorney’s fees not
 7   routinely, not simply because [the defendant] succeeds, but only where the action
 8   brought is found to be unreasonable, frivolous, meritless, or vexatious.” Patton v.
 9   County of Kings, 857 F.2d 1379, 1381 (9th Cir. 1988) (citations and internal
10   quotations omitted); see also Kentucky v. Graham, 473 U.S. 159, 165 n.9 (1985).
11   Here, Dean and Arlani Harris submit that this case meets and exceeds the
12   articulated standard with respect to Plaintiff’s 1983 claim against them despite
13   neither being a state actor. While there are factual scenarios where private citizens
14   can be held liable as joint state actors or co-conspirators with state actors, Plaintiff
15   did not plead or prove such facts here. Therefore, under 42 U.S.C. section 1988, a
16   motion for attorney’s fees against Crystal Holmes should be considered with
17   respect to Plaintiff’s unsupported 1983 against Dean and Arlani Harris.
18      VI.    CONCLUSION
19         Based on the foregoing, Dean Harris and Arlani Harris respectfully request
20   that the Court award them $243,946.20 in attorney fees.
21                                        Respectfully submitted,
22    Dated: July 26, 2019                SEKI, NISHIMURA & WATASE, LLP
23
24                                        By:_/s/ Andrew C. Pongracz__________
                                            ANDREW C. PONGRACZ
25                                          PARISA SALEKI
26                                          Attorneys for Defendants
27
28
                                                   -9-
                     DEFENDANTS’ MOTION FOR ATTORNEY FEES
